Citation Nr: 1747559	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee arthritis and meniscal tear.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative arthritis, prior to June 16, 2010.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee disability, status post meniscectomy, prior to June 16, 2010.

5.  Entitlement to an increased initial disability rating for total knee replacement of the left knee, rated as 100 percent disabling from June 16, 2010 to July 31, 2011; as 30 percent disabling from August 1, 2011 to January 25, 2012, as 100 percent disabling from January 26, 2012 to February 28, 2013; and as 30 percent disabling from March 1, 2013.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1974 to August 1978, and from October 1982 to September 1986; he also served on active duty with the Army from January 1, 1980 to May 31, 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of May 2010, September 2010, and June 2012 of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2015 and October 2015, the Board remanded these issues for further development.  As will be discussed below, such remand was not adequately completed, and additional remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, in the prior April 2015 remand, the Board requested, among other items, that any outstanding relevant private treatment records be obtained and associated with the claims file.  In June 2015, the AOJ sent a letter to the Veteran asking him to identify any such relevant private treatment records.  However, that same month the letter was returned to the AOJ as undeliverable and an updated mailing address for the Veteran was provided by the postal service.  This newly provided address was used by the VA Medical Center in providing the Veteran notice of his new VA examination, which he attended.  However, as noted in the Board's October 2015 remand, the AOJ did not resend the June 2015 letter to the Veteran's new address, and furthermore sent the July 2015 supplemental statement of the case (SSOC) to his previous address as well.  Thus, the Board directed the AOJ to resend the June 2015 development letter and the July 2015 supplemental SSOC to the Veteran at his current mailing address.  Thereafter, the AOJ was directed to readjudicate the appeal and issue a SSOC.

Subsequently, in February 2016, the AOJ sent the July 2015 letter and SSOC to the Veteran's then address of record.  In March 2016, the AOJ noted that the February 2016 correspondence had an error and resent the July 2015 letter and SSOC again.  An April 2016 entry indicates that such correspondence was returned as undeliverable.  In May 2016, the Veteran submitted a statement giving a new address.  Subsequently, that same month, the AOJ sent correspondence to the Veteran to this address indicating that it was enclosing the prior correspondence that had been returned.  However, the letter references a March 2016 SSOC.  Nevertheless, upon review, this SSOC is duplicative of the July 2015 SSOC with a new date.  Although sent to a prior address, this letter has not been returned as undeliverable.  As such, it appears that the AOJ substantially complied with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105   (2008).

Additional private treatment records were also submitted by the Veteran and more recent VA clinical records were associated with the record.  However, the AOJ did not consider this new evidence, readjudicate the appeal and issue a new SSOC as directed by the Board.  As such, this case must be returned for compliance with the prior October 2015 Board remand.  See Stegall, cited above.  

Lastly, it appears that the Veteran receives ongoing private treatment for his disabilities.  The most recent records were submitted by the Veteran in April and May 2016.  Thus, in light of the need to remand, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record.  Moreover, it appears that the Veteran also receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from January 2016   However, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from January 2016 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran to his current address of record as provided in a February 2017 Report of General Information requesting that he provide the names and addresses of health care providers who have provided treatment for his low back disorder and bilateral knee disorders that are not already of record.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the electronic record.

Obtain any outstanding VA treatment records, to include any records dated from January 2016 to the present.

2. Then, readjudicate the appeal.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case sent to the current address of record and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




